 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
     DASHA RILEY,                                      No. 3:18-cv-1297-WQH-AGS
 9
                     Plaintiff,
10                                                     ORDER
     v.
11
     QUALITY LOAN SERVICE CORP.;
12   SPECIALIZED LOAN SERVICING,
     LLC; and MORTGAGE INVESTORS
13   GROUP, INC.
14                   Defendants.
15

16
     HAYES, Judge:
17
               The matters before the Court are the Motions to Dismiss filed by Defendant
18
     Quality Loan Service Corporation (Quality) (ECF No. 7) and Specialized Loan
19
     Servicing, LLC (Specialized) (ECF No. 19).
20
          I.      Background
21
               On June 15, 2018, Plaintiff initiated an action against Defendants in this Court
22
     by filing a Complaint. (ECF No. 1). On July 23, 2018, Defendant Quality filed a
23
     Motion to Dismiss Plaintiff’s Complaint for lack of subject matter jurisdiction and
24
     failure to state a cause of action. (ECF No. 7). On August 13, 2018, Plaintiff filed
25
     Opposition. (ECF No. 9). On August 17, 2018, Defendant filed a Reply. (ECF No.
26
     10). On November 23, 2018, Defendant Specialized filed a Motion to Dismiss
27
     Complaint for Lack of Standing. (ECF No. 19). Plaintiff did not file opposition or
28
     notice of non-opposition.
                                                1
                                                                          3:18-cv-1297-WQH-AGS
         II.      Allegations of the Complaint
 1
               On May 8, 2018, Jeff and Barbara Lubin were served a notice of trustee sale
 2
     by Defendant Quality. (ECF No. 1 ¶ 14). On May 30, 2018, a trustee sale was held
 3

 4
     for the residential property located at 2643 Hidden Valley Rd., La Jolla, California,

 5
     92037 (“Hidden Valley Rd. Property”). Id. ¶¶ 2, 16. The property was sold at a

 6
     May 30, 2018 public auction.                      Id. ¶ 16.         Defendants Quality Loan Service

 7
     Corporation, Specialized Loan Servicing, LLC, and Mortgage Investors Group, Inc.

 8
     were involved in conducting the sale. Id. ¶ 9–11.

 9
               Plaintiff Dasha Riley, proceeding pro se, “operates a private business and is

10
     involved in real estate transactions as a consultant and also as an investor.” Id. ¶ 13.

11   Plaintiff “learned of the concerns of Jeff and Barbara Lubin regarding their home”

12   and on June 11, 2018 “acquired the interests of the subject real property through an

13   assignment of rights.” Id.

14             Plaintiff alleges Defendants conducted an “illegal sale of property” because

15   Defendants “did not have a license or permit authorizing them to conduct a sale of

16   real property at the date and time of the sale [of the Hidden Valley Rd. Property] . .

17   . .” Id. ¶ 24–27. Plaintiff brings claims against all Defendants for: (1) civil

18   conspiracy to commit wire fraud in violation of 18 U.S.C. § 1343; (2) to set aside

19   trustee sale; and (3) constructive fraud.

20       III.     Motions to Dismiss1
21             Defendant Specialized contends that “Plaintiff's jurisdictional analysis is
22   fatally flawed. Plaintiff relies upon a federal criminal statute (18 U.S.C. §1343,
23   “Fraud by wire, radio, or television”) to establish federal question jurisdiction. This
24   statute does not create a private right of action and therefore cannot support the
25   exercise of federal question jurisdiction under 28 U.S.C. §1331. Dismissal is
26   therefore appropriate under FRCP 12(b)(1).” (ECF No. 19-1 at 6).
27
     1
       The Court finds that Defendant Specialized’s jurisdictional argument is dispositive of this action. For this reason,
28   the Court declines to address the remainder of Specialized’s contentions or any of the contentions in favor of
     dismissal made by Defendant Quality in ECF No. 7.
                                                            2
                                                                                                3:18-cv-1297-WQH-AGS
           Plaintiff’s opposition to Defendant Specialized’s Motion to Dismiss was due
 1
     by December 17, 2018. (ECF No. 20). As of December 28, 2018, Plaintiff has not
 2
     filed opposition or a notice of non-opposition.
 3

 4
        IV.    Legal Standard

 5
           “Federal courts are courts of limited jurisdiction. They possess only that

 6
     power authorized by Constitution and statute, which is not to be expanded by

 7
     judicial decree. It is to be presumed that a cause lies outside this limited jurisdiction,

 8
     and the burden of establishing the contrary rests upon the party asserting

 9
     jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)

10
     (citations omitted). Federal Rule of Civil Procedure 12(b)(1) permits a court to

11   dismiss a claim for “lack of subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1).

12   Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a

13   claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “A district court’s

14   dismissal for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6)

15   is proper if there is a ‘lack of a cognizable legal theory or the absence of sufficient

16   facts alleged under a cognizable legal theory.’” Conservation Force v. Salazar, 646

17   F.3d 1240, 1242 (9th Cir. 2011) (quoting Balistreri v. Pacifica Police Dep’t, 901

18   F.2d 696, 699 (9th Cir. 1988)).

19      V. Discussion

20             a. Plaintiff’s Federal Claim

21         Plaintiff’s complaint states, “This Court has federal jurisdiction because this

22   case arises out of a violation of federal law. 18 U.S.C. § 1343.” (ECF No. 1 at 2).

23   Defendant contends that Plaintiff has failed to state a claim for civil conspiracy to

24   commit wire fraud in violation of 18 U.S.C. § 1343. This Court’s jurisdiction to

25   hear this matter rests entirely on the existence of a federal question, so the Court
26   addresses this question first.
27         In order for Plaintiff to allege a claim under a federal statute, the statute must
28   provide for a private right of action. See Touche Ross & Co. v. Redington, 442 U.S.
                                               3
                                                                         3:18-cv-1297-WQH-AGS
     560, 568 (1979) (“As we recently have emphasized, ‘the fact that a federal statute
 1
     has been violated and some person harmed does not automatically give rise to a
 2
     private cause of action in favor of that person.’”) (citing Cannon v. Univ. of Chicago,
 3

 4
     441 U.S. 677, 688 (1979)). 18 U.S.C. § 1343 is the federal criminal wire fraud

 5
     statute. The Court must determine whether Congress intended to create a private

 6
     right of action under 18 U.S.C. § 1343.2 The statute states:

 7
             Whoever, having devised or intending to devise any scheme or
            artifice to defraud, or for obtaining money or property by means of
 8          false or fraudulent pretenses, representations, or promises, transmits
 9
            or causes to be transmitted by means of wire, radio, or television
            communication in interstate or foreign commerce, any writings, signs,
10          signals, pictures, or sounds for the purpose of executing such scheme
11          or artifice, shall be fined under this title or imprisoned not more than
            20 years, or both. If the violation occurs in relation to, or involving
12          any benefit authorized, transported, transmitted, transferred,
13          disbursed, or paid in connection with, a presidentially declared major
            disaster or emergency (as those terms are defined in section 102 of the
14          Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
15          U.S.C. 5122)), or affects a financial institution, such person shall be
            fined not more than $1,000,000 or imprisoned not more than 30 years,
16          or both.
17
     § 1343. The Court finds that the statute does not evince an intent by Congress to
18
     create a private right of action. This finding is consistent with numerous courts in
19
     this circuit, as well as other circuits who have addressed this issue. See Chen v. T.T.
20
     Group, 2014 WL 12613519 (C.D. Cal. May 29, 2014) (“18 U.S.C. §§ 1341 and 1343
21
     are criminal wire fraud statutes. They do not create civil causes of action, nor do
22
     they give this Court permission to hear state contract claims”); Soliven v. Yamashiro,
23
     2014 WL 2938401 (D. Haw. June 30, 2014) (same); Small v. Mortgage Elec.
24

25
     2
       Wire fraud in violation of 18 U.S.C. § 1343 can serve as a predicate offense in a civil RICO
26   action under 18 U.S.C. §§ 1962 and 1964. To maintain a RICO claim under 18 U.S.C. §
     1962(c), however, a plaintiff must allege (1) conduct (2) of an enterprise (3) through a pattern
27   (4) of racketeering activity. See Rezner v. Bayerische Hypo–Und Vereinsbank AG, 630 F.3d
     866, 873 (9th Cir. 2010). In this case, Plaintiff has neither alleged a violation of 18 U.S.C. §§
28   1962 or 1964, nor alleged facts sufficient to state a RICO claim.
                                                    4
                                                                                 3:18-cv-1297-WQH-AGS
     Registration Sys., Inc., 2010 WL 3719314 (E.D. Cal. Sept. 16, 2010) (same); Napper
 1
     v. Anderson, 500 F.2d 634, 636 (5th Cir. 1974) (same); Wisdom v. First Midwest
 2
     Bank, 167 F.3d 402, 408 (8th Cir. 1999) (same). Accordingly, Plaintiff has failed
 3

 4
     to state a claim under 18 U.S.C. § 1343 upon which relief can be granted. Plaintiff’s

 5
     civil conspiracy to commit wire fraud claim is dismissed with prejudice.3

 6
                b. Jurisdiction Over Remaining Claims

 7
            Once all claims over which a federal court has original jurisdiction have been

 8
     dismissed, the court in its discretion may decline to exercise supplemental

 9
     jurisdiction over any remaining state law claims. 28 U.S.C. § 1367(c)(3). Plaintiff’s

10
     remaining claims arise out of alleged irregularities in a foreclosure conducted

11   pursuant to California’s nonjudicial foreclosure scheme, codified at California Civil

12   Code section 2920 et seq. This Court finds Plaintiff’s remaining claims better suited

13   for a state court, and declines to exercise its supplemental jurisdiction over

14   Plaintiff’s remaining claims. See United Mine Workers of Am. v. Gibbs, 383 U.S.

15   715, 726 (1966) (“Needless decisions of state law should be avoided both as a matter

16   of comity and to promote justice between the parties, by procuring for them a surer-

17   footed reading of applicable law.”). Plaintiff’s remaining claims are dismissed

18   without prejudice.

19       VI.    Conclusion

20          IT IS HEREBY ORDERED that the Motion to Dismiss filed by Defendant

21   Specialized (ECF No. 19) is GRANTED. Plaintiff’s civil conspiracy claim under

22   18 U.S.C. § 1343 is dismissed with prejudice. The Court declines to exercise

23   supplemental jurisdiction over Plaintiff’s remaining state law claims, and dismisses

24   those claims without prejudice. IT IS FURTHER ORDERED that the Motion to

25
     3
       The Court has considered Plaintiff’s pro se status. Haines v. Kerner, 404 U.S. 519, 520–21
26   (1972) (Pro se pleadings are held to a less stringent standard than those drafted by lawyers).
     Although a pro se plaintiff is normally entitled to notice and an opportunity to amend before
27   dismissal, it is clear in this instance that no amendment can cure the defects of a claim stated
     under a statute that does not provide a private right of action. See Lopez v. Smith, 203 F.3d
28   1122, 1129 (9th Cir. 2000) (“Under Ninth Circuit case law, district courts are only required to
     grant leave to amend if a complaint can possibly be saved.”).
                                                   5
                                                                                 3:18-cv-1297-WQH-AGS
     Dismiss filed by Defendant Quality (ECF No. 7) is DENIED as moot. The Clerk of
 1
     Court shall close the case.
 2

 3   Dated: January 10, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         6
                                                                3:18-cv-1297-WQH-AGS
